Citation Nr: 1545728	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-30 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to March 6, 2015, and 30 percent disabling thereafter.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Board remanded the appeal for further development.

A March 2015 rating decision assigned a 30 percent rating for bilateral hearing loss effective March 6, 2015.  The Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 6, 2015, it is not shown that the Veteran's hearing acuity was worse than Level II in each ear.

2.  Since March 6, 2015, it is not shown that the Veteran's hearing acuity was worse than Level VI in each ear.


CONCLUSION OF LAW

Ratings in excess of 0 percent prior to March 6, 2015, or in excess of 30 percent from that date are not warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in August 2010, prior to the initial June 2011 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been obtained.  The RO has arranged for VA audiological examinations in September 2010 and March 2015.  The March 2015 audiological examination is substantially complaint with remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The examiner obtained a reported history from the Veteran and conducted a thorough examination, which included certified audiometry necessary for a proper determination in the matter; thus, the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court further noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the September 2010 examination report does not include the examiner's comment regarding the impact of the Veteran's hearing loss on his ability to function in occupational and daily living activities.  However, the March 2015 VA audiometry report does include such comment, and, in essence, constitutes corrective action addressing the defect.  The Veteran has not alleged any prejudice from an examination deficiency.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2015).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2015). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2015).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has assigned "staged" ratings for the Veteran's bilateral hearing loss of 0 percent prior to March 6, 2015 and 30 percent from that date forward.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background & Analysis

In response to the Veteran's June 2010 claim for increased evaluation, the RO afforded the Veteran a VA audiology examination in September 2010.  During the examination, the Veteran reported that his hearing had worsened.  Audiometric evaluation revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
80
80
LEFT
30
35
75
80

The average decibel loss was 56.3 in the right ear and 55 in the left ear.  Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  This translates to Level II hearing impairment for each ear under Table VI.  Level II hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2015).

On March 2015 VA audiology examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
70
LEFT
30
40
65
85

The average decibel loss was 50 in the right ear and 55 in the left ear.  Speech recognition scores were 64 percent in the right ear and 66 percent in the left ear.  This translates to Level VI hearing impairment for each ear under Table VI.  Level VI hearing impairment in both ears warrants a 30 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2015).

In sum, the evidence of record demonstrates that the Veteran's bilateral hearing loss disability does not warrant a compensable rating prior to March 6, 2015, nor does it warrant a rating in excess of 30 percent from March 6, 2015.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran stated at his March 2015 VA examination that his hearing loss creates problems communicating, particularly in noisy environments.  The challenges associated with the Veteran's hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a higher rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered whether referral for consideration of an extraschedular rating is indicated.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested by a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. § 4.85.  The Veteran's problems communicating are contemplated by the rating criteria.  Next, his disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  The most recent VA examination notes that the Veteran's hearing loss does not prevent viable employment.  The examiner indicated that though the Veteran has problems communicating in noisy environments, most speakers increase the volume of their voices in noisy settings; i.e., the disability can be compensated for by reasonable means.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to March 6, 2015, and 30 percent from that date are denied.


REMAND

Regarding the Veteran's claim for service connection for PTSD, the RO did not issue a supplemental statement of the case (SSOC) addressing that issue following the September 2014 Board Remand.  The March 2015 SSOC only addressed the increased rating hearing loss claim.  

VA regulations mandate that the AOJ is required to issue a SSOC pursuant to a remand of the Board, unless one of the following two exceptions applies: (1) the only purpose of the remand is to assemble records previously considered by the AOJ; or (2) the Board specifies in the remand that a SSOC is not required. 38 C.F.R. § 19.31(c) (2015).

The previous Remand instructed the AOJ to: (1) attempt to verify the Veteran's descriptions of claimed stressors; (2) contact the JSRRC to research appropriate records concerning the deaths that the Veteran alleged occurred at Bergstrom Air Force Base in August 1953, November 1955, and October 1956; and (3) make a specific determination with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AOJ determined that the record establishes the existence of a stressor, the AOJ was instructed to arrange for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders present.  If the claim for PTSD remained denied, the AOJ was instructed to provide the Veteran and his representative with a SSOC.

Based on the above, the AOJ is required to issue a SSOC.  The Board further notes that, although the AOJ attempted to verify the Veteran's descriptions of claimed stressors by sending the Veteran a letter, the AOJ did not complete any of the additional Remand instructions.  Thus, prior to issuing a SSOC, the AOJ must complete all September 2014 Remand instructions to avoid further Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's descriptions of claimed stressors.  All information provided by the Veteran should be utilized in attempting to verify his alleged stressors.

Additional development should include contacting the JSRRC to research appropriate records concerning the deaths that the Veteran alleged occurred at Bergstrom Air Force Base in August 1953, November 1955, and October 1956.

2.  Following the above, the RO must make a specific
determination, based upon the complete record, with respect to whether the veteran was exposed to a stressor or
stressors in service, and if so, what was the nature of the
specific stressor or stressors.  If the RO determines that
the record establishes the existence of a stressor or
stressors, the RO must specify what stressor or stressors inservice it has determined are established by the record. In reaching this determination, the RO should address any
credibility questions raised by the record.

3.  If, and only if, the RO determines that the record
establishes the existence of a stressor or stressors, then the
RO should arrange for a VA psychiatric examination to
determine the nature and etiology of any psychiatric
disorders that are present. The RO must specify for the
examiners the stressor or stressors that it has determined
are established by the record and the examiners must be instructed that only those events may be considered for
the purpose of determining whether the appellant was
exposed to a stressor in service. The examination report
should reflect review of pertinent material in the claims
folder.

If a diagnosis of PTSD is made, the examiners should
specify (1) whether each alleged stressor found to be
established by the record by the RO was sufficient to
produce PTSD; (2) whether the remaining diagnostic
criteria to support the diagnosis of PTSD have been
satisfied; and (3) whether there is a link between the
current symptomatology and one or more of the in-service
stressors found to be established by the record by the RO
and found to be sufficient to produce PTSD. by the
examiners.  The examination report should include the
complete rationale for all opinions expressed.  All necessary special studies or tests, to include psychological
testing and evaluation, such as the Minnesota Multiphasic
Personality Inventory, and the Mississippi Scale for
Combat-Related PTSD, should be accomplished.  The
entire claims folder and a copy of this REMAND must be
made available to the examiners prior to the examination.

4.  Then, readjudicate the Veteran's claim for PTSD.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for reply.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


